UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7677


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ERNEST DAILEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:14-cr-00072-BO-1)


Submitted: April 30, 2020                                         Decided: June 11, 2020


Before NIEMEYER, HARRIS, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Dailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ernest Dailey appeals the district court’s order denying Dailey’s motion for a

sentence reduction under § 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194, 5222. We affirm.

       In 2015, Dailey pled guilty to possession with intent to distribute 28 grams or more

of crack cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2018), and possessing a

firearm in furtherance a drug trafficking crime, in violation of 18 U.S.C. § 924(c) (2018).

Dailey committed these offenses in March 2014. The district court correctly explained

that, because Dailey committed his offense after the Fair Sentencing Act took effect in

2010, Dailey’s offense is not a covered offense under § 404(a) of the First Step Act. See

United States v. Gravatt, 953 F.3d 258, 260 (4th Cir. 2020). We therefore affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2